81639: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01388: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81639


Short Caption:SUREFUNDING, LLC VS. HATTONCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A812651Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/27/2020 / Haire, PaulSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/13/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantSureFunding, LLCMark J. Connot
							(Former)
						
							(Fox Rothschild, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Colleen E. McCarty
							(Former)
						
							(Fox Rothschild, LLP/Las Vegas)
						


Respondent1086, LLCAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentAutumn Wind Global Multi-Strategies Fund, LPAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentBrett HattonAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentBrian GrayAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentBriggs Management TrustAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentCarnot Family TrustAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentCarrickfergus Investments LimitedAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentCharles B. ChokelAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentCharles B. Chokel Trust U/A 4/21/92Adam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentDamon GershAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentDorsey and Whitney Trust Co., LLCAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentDyland Taylor 2011 Grantor TrustAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentEarl CoronelAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentESECO, LLCAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentGlickfield Capital Management, LLC FBO Cheryl NewmarkAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentGlickfield Capital Management, LLC FBO M. Glickfield Dynasty TrustAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentGlickfield Capital Management, LLC FBO Marla SchramAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentHFJ Investments I, LLCAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentJason EckenrothAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentJohn B. ShawAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentJohn B. Shaw 2012 Family Grantor TrustAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentJune FarmerAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentLineage, LLCAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentMatthew BriggsAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentMichael RubensteinAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentNeal J. GlickfieldAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentNeal J. Glickfield 2018 TrustAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentPatricia B. JonesAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentPatricia B. Jones Revocable TrustAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentRichard L. RogersAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentSequris Group, LLCAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentSherri R. SandsAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentSherri R. Sands Revocable TrustAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentStephanie CarnotAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						


RespondentThomas Carl MyersAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Travis F. Chance
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						William J. Dorsey
							(Blank Rome LLP/Chicago)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/17/2020Filing FeeFiling Fee due for Appeal. (SC)


08/17/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-30317




08/17/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-30319




08/17/2020MotionFiled Appellant's Emergency Motion Under NRAP 27(e) for Expedited Review and Stay of District Court Proceedings.  Action Required Immediately (Stay Expires September 5, 2020). (SC)20-30344




08/20/2020Filing FeeFiling Fee Paid. $250.00 from Mark Connot.  E-payment Ref. no. 20081799262860. (SC)


08/20/2020Order/ProceduralFiled Order Regarding Emergency Motion for Stay. Any response to the emergency motion is due by August 24, 2020. (SC)20-30758




08/21/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-30919




08/24/2020MotionFiled Respondents' Opposition to Appellant's Emergency Motion for Stay of District Court Proceedings. (SC)20-31122




08/27/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire. (SC)20-31588




08/27/2020MotionFiled Appellant's Reply in Support of Emergency Motion Under NRAP 27(E) to Expedite Review and Stay of District Court Proceedings. (SC)20-31739




09/03/2020Order/ProceduralFiled Order Denying Motion for Stay. We deny the motion as to the requested stay and we deny appellant's motion to expedite at this time.(SC)20-32503




09/11/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-33638




09/22/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 5, 2020, at 9:00 am. (SC).20-34837




09/27/2020Settlement Program ReportFiled Amended ECAR/Not Appropriate for Settlement Program. After further consultation with counsel pursuant to NRAP 26(b), the settlement judge recommends to the court that his case is not appropriate for mediation and should be removed from the settlement program.  (SC).20-35484




09/29/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program and Reinstating Briefing. This appeal is removed from the settlement program. Appellant(s): 14 days transcript request; 90 days opening brief. (SC)20-35718




10/12/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/02/20 and 07/30/20. To Court Reporter: Jennifer Gerold. (SC)20-37369




11/05/2020MotionFiled Fox Rothschild LLP's Motion to Withdraw as Attorneys of Record for Appellant. (SC)20-40556




11/24/2020Notice/IncomingFiled Notice of Appellant's Failure to Pay. (SC)20-42913




11/30/2020Order/ProceduralFiled Order Granting Motion to Withdraw. The motion of Fox Rothschild LLP to withdraw as counsel of record for appellant is granted. The clerk shall remove Mark J. Connot and Colleen E. McCarty of Fox Rothschild LLP as counsel of record for appellant. Appellant's notice of appearance due: 30 days. Briefing of this appeal is suspended pending further order of this court. (SC)20-43244




12/01/2020TranscriptFiled Notice from Court Reporter. Jennifer Gerold stating that the requested transcripts were delivered.  Dates of transcripts:  04/02/20 and 07/30/20. (SC)20-43499




12/30/2020Notice/IncomingFiled Notice of Appearance (Kelly H. Dove of the law firm Snell & Wilmer, LLP enters her appearance as counsel for SureFunding, LLC, Tamarack Associates as Restructuring Manager of SureFunding, LLC, HARRAY Holdings Trust, and CTJT Family Trust). (SC)20-46959




01/05/2021Order/ProceduralFiled Order. Attorney Kelly H. Dove has filed a notice of appearance on behalf of appellant SureFunding, LLC, and non-parties Tamarack Associates as Restructuring Manager of SureFunding, LLC, HARRAY Holdings Trust, and CTJT Family Trust.  The clerk shall add Ms. Dove as counsel of record for appellant. Briefing of this appeal is reinstated. Appellant's Opening Brief and Appendix due: 90 days. (SC).21-00186




04/05/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: April 19, 2021. (SC)21-09730




04/19/2021MotionFiled Appellant's Motion for Extension of Time to File Opening Brief.  (SC)21-11290




04/22/2021BriefFiled Appellant's Opening Brief.  (SC)21-11674




04/22/2021AppendixFiled Appendix to Opening Brief - Vol. I.  (SC)21-11676




04/22/2021AppendixFiled Appendix to Opening Brief - Vol. II.  (SC)21-11677




04/22/2021AppendixFiled Appendix to Opening Brief - Vol. III.  (SC)21-11678




04/22/2021AppendixFiled Appendix to Opening Brief - Vol. IV.  (SC)21-11679




04/22/2021AppendixFiled Appendix to Opening Brief - Vol. V.  (SC)21-11680




04/22/2021MotionFiled Appellant's Motion to Establish Proper Party to Prosecute Appeal.  (SC)21-11686




04/29/2021MotionFiled Appellant Receiver's Motion for Leave to File Response to Motion to Establish Proper Party to Prosecute the Appeal.  (DETACHED RESPONSE AND FILED SEPARATELY PER ORDER 6/25/21).   (SC)21-12376




04/29/2021Notice/IncomingFiled Notice of Appearance (Nikki L. Baker and David E. Astur of the law firm of Peterson Baker, PLLC hereby appear on behalf of Michael F. Flanagan, the court-appointed Receiver of Appellant SureFunding, LLC). (SC)21-12377




04/30/2021Notice/IncomingFiled Amended Proof of Service (Notice of Appearance and Receiver's Motion for Leave to File Response to Motion to Establish Proper Party to Prosecute the Appeal). (SC)21-12490




05/05/2021MotionFiled Appellant's Reply in Support of Motion to Establish Proper Party to Prosecute Appeal. (SC)21-12903




06/25/2021Order/ProceduralFiled Order.  It appears appellant may prosecute this appeal in its own name.  The opening brief was filed on April 22, 2021.  Respondents shall have 30 days from the date of this order to file and serve the answering brief.  fn1[The receiver's motion for leave to file a response is granted.  The clerk shall detach the response from the motion filed on April 29, 2021, and file it separately.  Pursuant to the notice of appearance filed on April 29, 2021, the clerk shall add Nikki L. Baker and David E. Astur of Peterson Baker, PLLC, as counsel for the receiver, Michael F. Flanagan.]  fn2[The requests for alternative relief within the motion are denied.]   (SC)21-18332




06/25/2021MotionFiled Receiver Michael F. Flangan's Response to Motion to Establish Proper Party to Prosecute the Appeal.  (SC)21-18348




07/26/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  August 9, 2021.  (SC)21-21494




08/05/2021BriefFiled Respondents' Answering Brief. (SC)21-22791




09/03/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  September 21, 2021.  (SC)21-25718




09/21/2021BriefFiled Appellant's Reply Brief. (SC)21-27303




09/21/2021Case Status UpdateBriefing Completed/To Screening. (SC)


01/13/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-01386




01/13/2022Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." SNP22  - JH/LS/DH. (SC)22-01388





Combined Case View